                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
1

2                                                                 Jun 30, 2021
                                                                      SEAN F. MCAVOY, CLERK

3

4

5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7
     JAMES R.,                                     No.   4:20-cv-5237-EFS
8
                                Plaintiff,
9                                                  ORDER GRANTING THE PARTIES’
                  v.                               STIPULATED MOTION FOR
10                                                 REMAND PURSUANT TO
11   ANDREW M. SAUL, Commissioner of               SENTENCE FOUR OF 42 U.S.C. §
     Social Security,                              405(g)
12
                                Defendant.
13

14
           On June 30, 2021, the parties filed a Stipulated Motion for Remand, ECF
15
     No. 20. The parties agree the matter should be reversed and remanded to the
16
     Commissioner of Social Security for further administrative proceedings pursuant
17

18
     to sentence four of 42 U.S.C. § 405(g). The parties also agree that Plaintiff is

19   entitled to reasonable attorney fees and costs upon proper request to the Court.

20         Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
21
           1.     The Stipulated Motion for Remand, ECF No. 20, is GRANTED.
22
           2.     Judgment shall be entered for Plaintiff.
23
           3.     This matter is REVERSED and REMANDED to the Commissioner
24
                  of Social Security for a de novo hearing and a new decision by an
25

26




                   Q:\EFS\Civil\2020\20cv5237.James R. stip remand.lc1.docx              ORDER - 1
1                 administrative law judge (ALJ) pursuant to sentence four of 42
2
                  U.S.C. § 405(g). The Appeals Council is to instruct the ALJ to:
3
                    •   obtain medical expert evidence regarding the nature and
4
                        severity of Plaintiff’s impairments
5
                    •   re-evaluate Plaintiff’s drug and/or alcohol use pursuant to Social
6

7                       Security Ruling (SSR) 13-2p

8                   •   re-evaluate the medical opinion evidence
9
                    •   reconsider Plaintiff’s subjective symptom testimony
10
                    •   further assess Plaintiff’s residual functional capacity in
11
                        accordance with SSR 96-8p and
12
                    •   if warranted, obtain vocational expert evidence to clarify the
13

14                      effect of the assessed limitations on Plaintiff’s ability to perform

15                      other work.
16         4.     All pending motions are DENIED AS MOOT, all hearings and other
17
                  deadlines are STRICKEN, and this file shall be CLOSED.
18
           5.     If filed, the Court will consider Plaintiff’s motion for fees and
19
                  expenses under the Equal Access to Justice Act.
20

21         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

22   and provide copies to all counsel.

23         DATED this 30th day of June 2021.
24

25
                                     EDWARD F. SHEA
26                           Senior United States District Judge




                                                                                  ORDER - 2
